Citation Nr: 1000311	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral ear 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1970 to 
September 1972 and October 1981 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2009, the Board denied service connection for 
tinnitus and bilateral hearing loss, and reopened the 
veteran's claim of service connection for bilateral ear 
disability.  The ear disability issue was remanded for 
additional consideration.

A VA examination dated from August 2009 shows that the 
Veteran exhibited right temporomandibular joint (TMJ) pain.  
The examining dentist opined that this disorder could 
plausibly result from the facial injuries the Veteran 
sustained in service.  This claim of service connection for 
TMJ is not on appeal before the Board and has not yet been 
considered by the RO.  Therefore, this issue is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his bilateral hearing disability 
results from an ear infection he suffered during service in 
March 1982, or, alternatively, due to injuries he sustained 
during a fight in service.  

The Veteran's service treatment records (STRs) show that he 
was treated for injuries incurred during a fight in March 
1972.  The treating clinician noted that the Veteran 
exhibited facial abrasions upon physical examination.  In a 
separate March 1972 examination report, examination of the 
Veteran's skull and paranasal sinuses showed prominent soft 
tissue swelling over the left facial area with no definite 
evidence of fracture.  Prominent nasopharyngeal soft tissue 
density was noted and referred for clinical evaluation.  The 
Veteran was examined further in March 1972 due to complaints 
of swelling and tenderness of the left orbital region.  The 
Veteran reported that he was involved in a fight during which 
he was bitten on the left cheek.  The Veteran stated that he 
awoke the morning after the fight with swelling and extreme 
tenderness of the left side of his face.  An examination 
revealed swelling and tenderness of the left periorbital 
region.  Preauricular and cervical lymphadenopathy was noted.  
His globes were intact and normal.  Examination of the ears, 
nose and throat were unremarkable.  His neurological exam was 
in normal limits.  The examiner opined that the Veteran 
exhibited periorbital cellulitis on the right side of his 
face.  

A medical record from January 1982 shows that the Veteran 
complained of acute pain in his right ear and intermittent 
bleeding.  Examination revealed that his tympanic membranes 
were red with positive fluid pressure in his middle ear.  His 
tympanic membrane light reflex was noted to be poor.  The 
examiner opined that the Veteran exhibited the symptoms of 
otitis media.  

Post-service treatment records show that in February 2006, 
the Veteran underwent an audiological assessment.  He 
complained of an occasional buzzing noise in his left ear.  
He stated to the examiner that the buzzing had been occurring 
since recently, but noted that it began in 1984 on a medical 
history form.  The Veteran noted that he had an ear infection 
in 1982, but had not had one since.  He indicated that he did 
not experience current ear pain, but occasionally had a full 
feeling in his ears.  An otoscopic examination revealed 
intact tympanic membranes.  A small exostosis or osteoma was 
noted near the left tympanic membrane.  Tympanometry 
indicated normal middle-ear mobility and pressure in both 
ears.  Acoustic reflex thresholds were present for all 
stimuli and reflex decay findings were unremarkable.  The 
clinician diagnosed the Veteran as having sensorineural 
hearing loss and noted that the reported buzzing in the left 
ear was unremarkable.  

An October 2006 VA audiological examination shows that the 
Veteran exhibited moderate buzzing in his ears.  Otoscopy 
showed clear ear canals with intact tympanic membranes.  

In a June 2007 VA treatment session, the Veteran complained 
of pain in his left ear and slight discomfort in his right 
ear.  The Veteran was diagnosed as having otitis and 
prescribed ear drops.  In July 2007, the Veteran complained 
of intermittent ear pain that was resolved with ear drops.

In an April 2008 VA audiological examination, the Veteran 
noted that he experienced intermittent congestion, right ear 
pain, and frequent drainage from his right ear.  Otoscopy 
showed clear ear canals and intact tympanic membranes.  The 
examiner opined that the Veteran did not exhibit a treatable 
medical disorder which affected his hearing threshold levels.

By order of a February 2009 Board remand, the Veteran was 
afforded a VA ear examination in April 2009.  The Veteran 
complained that he heard strange noises in his right ear and 
that his left ear occasionally felt full.  He remarked that 
he experienced a sudden sharp pain in his right ear, which 
often occurred at night and could wake him from sleep.  He 
noted that the pain was acute and quickly resolved.  The 
Veteran attributed it to either an ear infection he had in 
1972 or to injuries he sustained during a fight in service.  
The results of a physical exam of his ears were normal.  The 
examiner evaluated the Veteran for possible temporomandibular 
joint (TMJ) pain, noting that there was mild tenderness on 
palpation of the right TMJ.  The examiner opined that the 
results of the Veteran's ear exam were normal.  He further 
noted that the Veteran's complaints and physical examination 
were both consistent with possible right TMJ pain.  He was 
referred for a dental examination for a confirmation of this 
diagnosis.

In August 2009, the Veteran underwent a VA dental 
examination.  The examiner performed a physical examination 
and reviewed X-Ray imaging of the Veteran's jaws.  The 
examiner opined that the ear pain described by the Veteran 
was not likely related to a disorder affecting the Veteran's 
jaw.  The Veteran offered no complaints of pain regarding his 
jaw joints or face muscles.  The examiner noted that the 
Veteran did exhibit the symptoms of TMJ, which could be 
related to the trauma described by the Veteran.

The Veteran's STRs show that he suffered from swelling and 
pain associated with otitis media during service in a 1982 
treatment report.  Post-service treatment records show that 
the Veteran again exhibited otitis in a June 2007.  The 
Veteran contends that he has experienced ear pain since 
experiencing an ear infection during service.  As the 
Veteran's previous VA examination did not address his otitis 
and whether it was related to otitis he suffered during 
service, VA must afford him an additional examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran a VA 
examination to determine the nature and 
etiology of the Veteran's ear disability.  
The claims folder must be forwarded to the 
examiner for review.  The examiner should 
address the Veteran's diagnosis of otitis 
in a January 1982 service treatment report 
and its relationship to any current 
diagnosis of otitis, to include an 
occurrence of otitis recorded in a June 
2007 VA treatment report.  All necessary 
tests should be performed.  The examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran has any current hearing 
disability related to his service.    

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
with an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

